Citation Nr: 0332633	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected left knee 
disability.  

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a disability rating in excess of 10 
percent for right knee disability, based on an initial award.  

4.  Entitlement to a compensable rating for right hip 
disability, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

A review of the claims folder reveals that the veteran was 
sent a VA letter in September 2001 advising him of the VCAA, 
and VA's duty to assist him in the development of his claim.  
However, he was not advised of the evidence VA had and what 
evidence he needed to provide, and neither the statement of 
the case, issued in August 2002, nor the supplemental 
statement of the case, issued in January 2003, contained the 
pertinent law and regulations pertaining to the VCAA.  
Overall, the information provided to the veteran was not 
sufficient to inform him of the VCAA, and the potential 
impact this law might have on his claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits and for a disability rating in excess of 
the initially assigned rating.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

Between June 2003 and October 2003, the veteran submitted 
additional argument and evidence directly to the Board, along 
with written waivers of initial RO review of that evidence.  
This evidence essentially consists of VA and private 
outpatient treatment records, all variously dated in 2003, 
which have not been reviewed by the RO.  The decision of the 
Federal Circuit Court, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d at 1339, does not 
prohibit the Board from developing evidence in a case on 
appeal before the Board, provided the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in VA.  See VAOPGCPREC 1-
2003.  Nevertheless, since this case is being remanded for 
additional development and to cure a procedural defect, the 
RO must take this opportunity to review and consider the 
recently received additional evidence and argument.  

As a reminder, the veteran has expressed his disagreement 
with the 10 percent rating for right knee disability and with 
the noncompensable rating for right hip disability, each 
based on the initial award of that benefit, effective from 
March 2001.  Hence, those two issues have been 
recharacterized as involving the propriety of the assignment 
of the initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate each of the 
claims on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for his claimed back 
disability and for his service-connected 
disabilities currently under 
consideration.  After securing the 
necessary release, the RO should obtain 
those records that are not already in the 
claims file and have them associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND, including 
additional VA medical examinations, if 
determined to be necessary.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


